            Case 2:18-cv-01678-RAJ Document 130 Filed 05/29/20 Page 1 of 3



 1                                                            HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
      KIMBERLY ANN JOHNSON,
 9
                                  Plaintiff,             Case No. 2:18-cv-01678-RAJ
10
                     v.                                  DECLARATION OF JEFFREY
11                                                       L. NEEDLE IN SUPPORT OF
      ALBERTSONS, LLC,                                   PLAINTIFF’S REPLY TO
12                                                       DEFENDANT’S OPPOSITION TO
                                  Defendant.             PLAINTIFF’S PETITION FOR
13                                                       ATTORNEY FEES AND COSTS

14

15

16          Jeffrey L. Needle does hereby declare under penalty of perjury under the laws of the United

17   States and the State of Washington that the following is true and correct and from my personal

18   knowledge:

19          1. That I am attorney for Plaintiff in the above reference case. I am competent to testify to

20   the facts alleged herein and do so upon personal knowledge.

21          2. Since April 20, 2020, I have spent 25 hours working on Plaintiff’s Petition for Attorney

22   Fees and Costs, and a tax adjustment, and prejudgment interest. These hours were not included in

23   my first fee petition and should be compensated at the rate of $575 per hour. These hours should

24   not be included in my request for a multiplier. Attached hereto as Exhibit 1 is a log of hours from

25   April 20, 2020 to present.

26


      DECLARATION OF JEFFREY L. NEEDLE IN SUPPORT                           JEFFREY NEEDLE
      OF PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION                           ATTORNEY AT LAW
      TOPLAINTIFF’S PETITION FOR ATTORNEY FEES                          705 SECOND AVENUE, SUITE 1050
                                                                          SEATTLE, WASHINGTON 98104
      AND COSTS - 1                                                     (206) 447-1560 fax (206) 447-1523
      Case No. 2:18-cv-01678-RAJ
            Case 2:18-cv-01678-RAJ Document 130 Filed 05/29/20 Page 2 of 3



 1          3. From March 7, 2020 through April 19, 2020 I logged 39 hours and 17 minutes, which

 2   were included in my original fee petition. Dkt. No. 110-1, Ex. B.            These hours should be

 3   compensated at the rate of $575 per hour but should not be included in my request for a multiplier.

 4          4. On January 11, 2020, Plaintiff demanded $1.78 million in full settlement of all claims.

 5   On May 23, 2019, the Defendant made an offer of judgment in the amount of $52,000 plus

 6   reasonable attorney fees and costs to the date of the offer. Dkt. No. 110-1, Ex. A. Shortly before

 7   trial, Sean Jackson, attorney for Albertsons, advised that the Defendant was willing to consider a

 8   settlement for a six figure amount. We did not consider this settlement offer a substantial change

 9   from the Defendant’s previous position. At no time has Albertsons ever made an offer of settlement

10   which remotely approached Plaintiff’s demand made on January 11, 2020.

11

12          Respectfully submitted this 29th day of May 2020.

13
                                                         By: /s/ Jeffrey L. Needle
14                                                       Jeffrey L. Needle, WSBA No. 6345
                                                         Law Office of Jeffrey L. Needle
15
                                                         705 Second Avenue, Suite 1050
16                                                       Seattle, WA 98104
                                                         Telephone: (206) 447-1560
17                                                       Facsimile: (206) 447-1523
                                                         Email: jneedlel@wolfnet.com
18                                                       Attorney for Plaintiff
19

20

21

22

23

24

25

26


      DECLARATION OF JEFFREY L. NEEDLE IN SUPPORT                           JEFFREY NEEDLE
      OF PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION                           ATTORNEY AT LAW
      TOPLAINTIFF’S PETITION FOR ATTORNEY FEES                          705 SECOND AVENUE, SUITE 1050
                                                                          SEATTLE, WASHINGTON 98104
      AND COSTS - 2                                                     (206) 447-1560 fax (206) 447-1523
      Case No. 2:18-cv-01678-RAJ
             Case 2:18-cv-01678-RAJ Document 130 Filed 05/29/20 Page 3 of 3



 1                                     CERTIFICATE OF SERVICE

 2          I hereby certify and declare that on May 29, 2020, the foregoing document was electronically

 3   filed with the Clerk of the Court using the CM/ECF system, which automatically generated an

 4   electronic notification of such filing to all parties in the case who are registered users of the CM/ECF

 5   system. I hereby certify that the foregoing document was sent to the following participants:

 6      D. Michael Reilly, WSBA No. 14674
 7      Sean D. Jackson, WSBA No. 33615                          Legal Messenger
        Beth G. Joffe, WSBA No. 42782                            Facsimile
 8      David G. Hosenpud, pro hac vice                          Electronic Mail
        LANE POWELL PC                                           U.S. First Class Mail
 9      1420 Fifth Avenue, Suite 4200                            eFiling/eService
        P.O. Box 91302                                          ⊠ CM/ECF
10      Seattle, WA 98111-9402
11      Telephone: (206) 223-7000
        Facsimile: (206) 223-7107
12      Email: reillym@lanepowell.com
        Email: jacksons@lanepowell.com
13      Email: joffeb@lanepowell.com
        Email: hosenpudd@lanepowell.com
14
        Attorneys for Defendant
15

16          The foregoing statement is made under the penalty of perjury under the laws of the United
17   States of America and the State of Washington and is true and correct.
18          DATED this 29th day of May 2020.
19
                                                    By: /s/ Christine A. Thomas
20                                                  Christine A. Thomas, Paralegal
                                                    Law Office of Susan B. Mindenbergs
21                                                  705 Second Avenue, Suite 1050
                                                    Seattle, WA 98104
22                                                  Telephone: (206) 447-1560
                                                    Facsimile: (206) 447-1523
23                                                  Email: christine@sbmlaw.net
24

25

26


      DECLARATION OF JEFFREY L. NEEDLE IN SUPPORT                              JEFFREY NEEDLE
      OF PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION                              ATTORNEY AT LAW
      TOPLAINTIFF’S PETITION FOR ATTORNEY FEES                             705 SECOND AVENUE, SUITE 1050
                                                                             SEATTLE, WASHINGTON 98104
      AND COSTS - 3                                                        (206) 447-1560 fax (206) 447-1523
      Case No. 2:18-cv-01678-RAJ
